 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthern California District Council ofLaborersand Laborers InternationalUnion of NorthAmerica,Local Union No. 294(Hayward, BakerCompany)andEric BrenimanNorthern California District Council of_Laborersand Laborers InternationalUnion'ofNorthAmerica,LocalUnion No.294 (Granite-Ball-Groves)andMichael Leon Jensen.Cases 32-CB-1428 and 32-CB-143226 April 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 October 1984 Administrative Law JudgeJerroldH. Shapiro issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The General Counsel also filed limited cross-exceptions and a supporting brief, and ChargingParty Jensen filed limited cross-exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions.-The judge found that the Respondent LocalUnion (Local) violated Section 8(b)(1)(A) of theAct by filing internal union charges against theCharging Parties, employees Breniman and Jensen,because they filed unfair labor practice chargeswith the Board, and that the Respondent DistrictCouncil(DistrictCouncil)violated - Section8(b)(1)(A)by scheduling internal union trials,trying, judging, and admonishing the ChargingParties for filing unfair labor practice charges.2Weagree with these findings.On 16 May and 18 May 1983,3 respectively,Brenimanand Jensen filed their original unfairiTheRespondenthas excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibility resolutionsunless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis for reversingthe findingsThe judge's statement in secI,A,2, par 1. of his decision that no onehad started campaigningfor union office in February 1983 is incorrectThe uncontradicted record evidence discloses that for several monthsprecedingFebruary Charging Party Jensen had been passing out litera-ture showinghe was a candidate for union office3The judge recommendeddismissingallegations that the Local alsoviolated Sec 8(b)(l)(A) of the Act by making employee Jaster's futurejob referralsdependenton his political support for Local President Leon-ard (the judge found no threat was made), and that it violated Sec8(b)(1)(A) and (2) by refusing to dispatch Charging PartyBreniman be-causehe filed unfair labor practice charges against itNo exception wasfiledregardingthe latter dismissal, and we affirm the formerdismissal3All dates are 1983 unless otherwise specifiedlaborpracticecharges against the RespondentLocalUnion.4The same days the RespondentLocalUnionPresidentLeonard received' thecharges,5 he filed charges with the District Councilalleging that the employees had violated certainprovisions of the Respondent's International andlocal constitutionsand/or collective-bargainingagreements with the Employers. In support, Leon-ard enclosed copies of the Charging Parties' unfairlabor practice charges, and stated in a letter accom-panying Breniman's charge that "this member filedcharges against me with the National Labor Rela-tions Board."On 25 May the District Council notified theCharging Parties that they would be tried Thurs-day, 16 June, at its Emeryville, California office,and that it would not reimburse them for any ofthe costs incurred in attending. The Charging Par-ties testified on their own behalf at the 16 Junetrial.On 24 June the District Council's trial boardissued its decision, finding the Charging Partiesguilty of, inter alia, failing to exhaust the Local'sinternal remedies before filing unfair labor practicecharges with the Board, and admonishing them torecognize their obligation to use the provisions ofthe Respondents' constitutions and working agree-ments.In its cross-exceptions, the General. Counsel con-tends, as it did before the judge, that the Respond-ents should be ordered to reimburse the ChargingParties for wages they may have lost in attendingthe 16 June trial as well-as for travel and other ex-penses. Charging Party Jensen also excepts on thisground.Relying onTransit Union Division 825 (Transportof New Jersey),240 NLRB 1267, 1271 fn. 24 (1979),andTelevisionWisconsin,224NLRB 722, 781(1976), the judge refused to grant the GeneralCounsel's proposed remedy. The judge stated,however, that such a remedy would restore theCharging Parties as nearly as possible to the eco-nomic position that would have existed absent theRespondents' unlawful activity, and requested thatthe Board "reconsider its remedies in cases of thisnature."The General Counsel contends that the ChargingParties are entitled to reimbursement of their lostwages underFrankMascaliConstruction,251NLRB 219, 224 (1980), enfd. 697 F.2d 294 (2d Cir.1982), and to recovery of travel and other expenses4Both employees' charges alleged that the RespondentLocal Union'sreferral procedures violated Sec8(b)(1)(A) of the ActsTheRespondent received Breniman'sand Jensen'scharges on 18May and on23 May, respectively275 NLRB No. 48 LABORERS NORTHERN CALIFORNIA COUNCIL (BAKER CO)underBaptistMemorial Hospital,229NLRB 45'(1977), andsimilarBoard decisions.The Respondents argue the Board should disre-gard the judge's remarks concerning the proposedremedy, and that, in any event, a reconsideration ofthe remedyissuewould require reopening therecord.Section 10(c) of the Act empowers the Board toorder "such affirmative action . . . as, will effectu-ate the policies of the Act" against employers orunions who have committed unfair labor practices.This clause has been interpreted as giving theBoard wide discretion in selecting appropriate rem-edies to achieve the Act's ends.6 In ordering reme-the Board seeks to undo the effects of the unlawfulconduct by restoring the situation "as nearly aspossible to that which would have obtained but forthe illegal discrimination."--Despite its broad remedial authority, the BoardinTransit Union,supra, refused to grant the Gener-alCounsel's request for.-travel and other expensesincurred by an employee member in defending-against the respondent union's unlawful "intraunioricharges.-Likewise, inTelevisionWisconsin,supra, 224 at.781, the Board affirmed the judge's 'denial of theGeneral Counsel's and the charging party's requestfor reimbursement of legal -expenses incurred byemployees in defending against the union's retalia-tory damage suit brought against them in statecourt. The General Counsel and the charging partyargued that the union's retaliatory lawsuit had im-posed an indirect fine on the employees by requir-ing them to hire legal counsel. The judge rejected:the argument, stating, as follows:Unlike a fine collected by the Union, the legalexpenses incurred by the individual defendantsdid not accrue to the Union. In the light of the'against providing legal expenses to the prevail-ing party in a lawsuit from the loser[AlyeskaPipeline Service Company v.Wilderness Society[421U.S. 240 [(1975)]], I reject the ChargingParty's contention that. legal -expenses incurredin the civil action should be equated io'finesfor remedial purposes. [Footnote omitted.]The General Counsel asserts here that the issueof travel or litigation expenses addressed inTransitUnionandTelevisionWisconsinshould be analyzedseparately from the question whether the Charging,Parties may recover lost wages, the latter remedys Phelps Dodge v NLRB,313 U S 177 (1941)Id at 194 AccordNLRB v Teamsters Local 396 (United Parcel Serv-ice),509 F 2d 1075, 1079-80 (9th Cir 1975)279being clearly supported byFrank Mascali,supra.We agree.InTransitUnionandTelevisionWisconsin,theBoard apparentlywas not presented with, andclearly did not address, the issue of lost wages re-sulting from the union's unlawful. action. InFrankMascali,however, the Board upheld the judge'sfinding that the respondent union violated Section8(b)(1)(A) and (2) by filing and processing internalunion charges against employees in retaliation fortheir intraunion activities and filing of unfair laborpractice charges against the union, and ordered thediscriminatees be made whole for any resulting lossof wages or other benefits. -More generally, in cases where a union unlawful-ly refuses "to refer or clear employees for work8 orcauses an employer to discharge or otherwise dis-criminate against employees, for unlawful reasons9theBoard has consistently ordered backpay tomake the aggrieved parties whole for, any losses ofwages and other benefits resulting from the union'sunlawful conduct. We believe that the same principies should apply to the instant case where the Dis-trictCouncil 'scheduled the Charging Parties' trialduring worktime and did not reimburse the Charg-ing Parties for-the hours they missed in attending.Accordingly,we 'will order the Respondents tomake the Charging Parties whole for any loss ofwages and other benefits they may have sufferedby attending the District Council's trial board pro-ceeding on 16 June.Concerning the General Counsel's request fortravel and other expenses, our recent decision inCorbesco,supra, is instructive. InCorbesco,theBoard affirmed the judge's finding that the re-spondent union unlawfully refused to refer an em-ployee for work because he was not a unionmember. 'The Board found that the employee in-volved had, on the implied advice of the respond-ent union, traveled to Florida to reinstate his unionmembership, and the Board specifically agreedwith the judge that the- respondent union be re-quired to reimburse the employee's travel expenses,tory conduct and the Florida trip expenses to war-rant the remedy.1 °sRadioOfficers (A H Bull Steamship)vNLRB,17, 28-33,52-55(1954),Carpenters Local 953 (Corbesco),272NLRB 70(1984),Painters Local 1178(Roland Painting),265 NLRB 1341 (1982)°Radio Officers (A H Bull Steamship)vNLRB,supra at 24-27, 52,MarblePolishersLocal 31 (Standard Art),258NLRB1143. 1146-47(1981),10Member Hunter,dissenting, found the evidence insufficient to estab-lish the"nexus" referred to above. because, inter alta, the respondentunion never suggested the employee travel to, Florida, and because he didnot interpret the union business manager's statement that he could nothelp the employee as implying that the employee should travel to Flori-.Continued 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Charging Parties here, like the employee inCorbesco,apparently incurred travel expenses as adirect result of the Respondent's unlawful conduct.Specifically,theDistrictCouncil required theproceeding designed to retaliate- against them forfilingunfair labor practice charges and offeredthem no reimbursement for their costs.We also find relevant cases involving an employ-er'sfilingof a coercive or . retaliatory lawsuitagainst employeeswho have filed unfair laborpractice charges against it. InPower Systems' 1theemployer filed a civil suit for malicious prosecutionagainst adischarged employee who had filed unfairlabor practice charges with the Board. The Boardanalogized the lawsuit to an unlawful union fine,stating that, "just as it has been found to be a viola-tion of Section 8(b)(1)(A) for a union to fine amember for filing charges with the Board, we findthatRespondent's lawsuit-is an [unlawful] attemptto penalize [the employee] for filing - charges."12Concerning the remedy, the Board found that "inorder to place [the employee] in the position hewould have been absent Respondent's 8(a)(4) and(1) violations,we shall order Respondent to make[the employee] whole for all legal expenses he in-curred in the defense of Respondent's lawsuit." 13(Footnote omitted.)Inview of the Board's express analogy to8(b)(1)(A) cases in finding the 8(a)(4) violation, wefind it equally appropriate to grant a remedy herecorresponding to that provided inPower Systems.There is no valid basis for distinguishing betweenmaking anemployee whole for legal expenses in-curred, in defendingagainst anemployer's retaliato-ry lawsuit and reimbursing an employee for traveland other expenses incurredin resistingretaliatoryinternal unioncharges.14-daMember Hunter finds the "nexus"present in the instant case, howev-er;as the District' Council directly and unambiguously informed theCharging Parties of their required appearance in Emeryville on 16 June11 239 NLRB 445 (1978) AccordJ W Rhodes Department Stores, 267NLRB 381 (1983),United Credit Bureau of America,242 NLRB 921(1979), enfd 643 F 2d 1017 (4th Cir 1981)Although such cases arise under Sec 8(a)(4)'s eicpress prohibitionagainst employer discrimination or discharge of employees for filingcharges under the Act, the Board construes Sec 8(b)(1)(A) as extendingsimilar protections to persons who file charges against labor organiza-tionsPower Systems,supra at 448,Operating Engineers Local 138 (CharlesS.Skura),148 NLRB 679 (1964)12Power Systems,supra at 44913 Id at 450 Although nonremedy aspects of thePower Systemsdoc-trinewererejectedinBill Johnson's RestaurantsvNLRB,461 U S 731(1983), the Supreme Court stated, at 747--If a violation is found, the Board may order the employer to reim-burse the employees whom he had wrongfully sued for their attor-ney's fees and other expenses It may also order any other properrelief thatwould effectuate the policies of the Act 29 U S C §160(c) (Footnote omitted )14The Board has 'also required an employer to make whole an em-ployee for legal expenses incurred in defending himself upon his arrestand conviction for violating an unlawful no-solicitation rule,BaptistMe-Accordingly, we shall require the Respondentsto reimburse the Charging Parties for lost wagesand benefits, as well as travel and other expenses,resulting from their appearance before - the trialboard on 16 June, and shall issue a new remedy,order, and notice to employees.1 sREMEDYHaving found that -Respondent Local and Re-spondent `District Council haveengaged incertainunfair labor practices, we shall order them to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent Local having unlawfully filed inter-nal union charges againstBrenimanand Jensen,and Respondent District Council having unlawfullyscheduled trials, tried, judged, and admonishedBrenimanand Jensen, we shall require them toremove from their files all references to the unlaw-ful disciplinary actions and to notify Breniman andJensen in writing that they have done so and thatthe disciplinary action will not be usedagainstthem in any way. We shall also order the Respond-ents jointly and severally to make wholeBrenimanand Jensen for any loss of earnings and other bene-fits they may have suffered as a result of Respond-ent's unfair labor practices and for any travel orother expenses they may have incurred by attend-ing the Respondent District Council's trial boardproceeding on 16 June in Emeryville, California.' 6Backpay shall be computed as prescribed in F W.Woolworth Co.,90 NLRB 289 (1950), plus interestas computed inFlorida Steel Corp.,231 NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB716 (1962).ORDERThe National Labor Relations Board orders thatA. Respondent Laborers International Union ofNorthAmerica, Local Union No. 294, Fresno, .California, its officers, agents, and representatives,shall1.Cease and desist frommortal Hospital,229 NLRB 45, 46 (1977), and in defending against an un-lawful injunction action,LibertyMutual Insurance Co,235 NLRB 1387(1978)isWe overruleTransit UnionandTelevisionWisconsinto the extent in-consistent with today's decision Contrary toTelevisionWisconsin,we findno basis for applying the "Amehcan" rule against providing legal ex-penses to the prevailing party in a lawsuit, to preclude the remedy in theinstant case InAlyeska Pipeline,421 U S 240, 258-259'(1975), the Su-preme Court pointed out that the rule would not apply "when the losingparty has 'acted in bad faith, vexatiously, wantonly or for oppressive rea-sons "' We find that the Respondents' conduct fits well within the statedexception16As we are unable conveniently to ascertain the distance between theCharging Parties' jobsite and Emeryville, we deny the General Counsel'srequest to take administrative notice that 200 miles separates the twopoints,and leave the matter to compliance LABORERS NORTHERNCALIFORNIA COUNCIL (BAKERCO)281(a)Filing internal union charges against employ-ee-members for filing unfair labor practice chargeswith the Board.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the internal union charges filedagainst-Eric-Breniman and -Michael Jensen on 16May 1983 and 18 May 1983, respectively, andjointlywith Respondent District Council and sev-erallymake wholeBrenimanand Jensen for anyloss of earnings and other benefits they may havesuffered, and for any travel and other expensesthey may have incurred as a result of attending theRespondent District Council's trial board proceed-ing on 16 June 1983 in Emeryville, California, inthe manner set forth in the remedy section of thisdecision._(b)Remove from its files any references to theunlawful charges and notify Breniman and Jenseninwriting that it has -done so and that it will. notuse the charges against them in any way.(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all records necessary to analyze the amount ofits liability under the terms of this Order.(d) Post at-its meeting halls, offices, hiring halls,or any places where it customarily posts notices toitsmembers in Fresno, California, copies of the at-tached notice marked "Appendix A."17 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 32, after being signed by the Re-spondent Local's authorized representative, shall beposted by the, Respondent Local immediately uponreceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent Local toensure that the notices are not altered, defaced, orcovered by any other material.(e) Sign and return to the Regional Director suf-ficient, copies of the notice for posting by Granite-Ball-Groves and Hayward Baker Company, if will-ing, at all places where notices to employees arecustomarily posted.(f)Notify the Regional Director in writingwithin 20' days from the date of this Order' whatsteps the Respondent Local'has taken to comply.II If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted.by Order of the Na-tional LaborRelations Board"shall read "Posted Pursuant to a Judgmentof the UnitedStates Court-ofAppeals Enforcing an Order of the Nation-alLabor Relations Board "B.RespondentNorthernCaliforniaDistrictCouncil of Laborers, Emeryville, California, its of-ficers,agents,and representatives, shall1.Cease and desist from(a) Scheduling for trial, trying, judging, and ad-monishingemployee-members for filing unfairlabor practice charges with the Board.(b) In any like or related manner restraining orcoercingemployees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the unlawful trying, judging, and ad-monishing of Eric Breniman and Michael Jensenfor filing unfair labor practice charges with theBoard and jointly with Respondent Local and sev-erallymake wholeBrenimanand Jensen for anyloss of earnings and other benefits they may havesuffered, and for any travel or other expenses theymay have incurred as a result of attending its trialboard proceeding on 16 June 1983 in Emeryville,California, in the manner set forth in the remedysection of this decision.(b)Remove from its files any references to itsunlawful conduct and notifyBrenimanand Jensen-inwriting that it has done so and that it will notuse the trials against them in any way.(c)Preserve and, on request, make available tothe Board or its sagentsfor examination and copy-ing, all records necessary to analyze the amount ofits liability under the terms-of this Order.(d) Post at its offices in Emeryville, California,copies of the attached notice marked "AppendixB."18 Copies of the notice, on forms provided bytheRegional Director for Region 32, after beingsigned by the Respondent District Council's au-thorized representative, shall be posted by the Re-spondentDistrictCouncil immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous placesincludingallplaces where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent DistrictCouncil toensurethat the notices are not altered,defaced, or covered by any other material.(e) Sign andreturn to the Regional 'Director suf-ficient copies of the notice for posting by Granite-Ball-Groves and Hayward.Baker Company, if will-ing, at allplaceswhere notices to employees arecustomarily posted.-(f)Notify the Regional Director in writingwithin 20 days from the date'.of this Order whatsteps the Respondent District Council has taken tocomply.-_,i a ,See fn17, aboveV 282DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THE - -NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor' Relations Board has foundthatwe violated the National Labor-Relations Actand has ordered us to post and abide by-this notice.WE WILL NOT,file internal union charges againstour employee-members for filing unfair labor.prac-tices with the National Labor- Relations Board.WE WILL: NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section.7 of the Act.WE'WILL rescind the internal union charges wefiled against Eric Breniman and Michael Jensen on16May 1983 and 18 -May' 1983- respectively, andWE WILL jointly with the Respondent -'DistrictCouncil and severally make 'whole Breniman andJensen for, any loss of earnings and other benefitsthey may have' suffered,plus interest,-and 'for anytravel and other expenses they may have incurredas a. result, of attending the Respondent DistrictCouncil's trial board proceeding held in connectionwith the unlawful, internal -union charges, on 16June 1983 in- Emeryville,- California.WE WILL remove from our 'files `any referencesto the unlawful charges and WE WILL notify EricBreniman and Michael--Jensen in = writing that wehave done so and that we will not use the' unlawfulcharges against them in,any way'"LABORERS INTERNATIONAL UNIONOF NORTH AMERICA, LOCAL UNIONNo. 294,-f`-,APPENDIX BNOTICE To EMPLOYEES AND'MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD'An Agency of the United States, GovernmentThe National Labor Relations ° Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE ,WILL NOT- schedule - for - trial,' try, judge, oradmonish our: employee-members I for filing unfairlabor practices with the, National L'abor' RelationsBoard.WE WILL -NOT in any like' or related manner. re-strain or coerce you in the. exercise-; of the ' rightsguaranteed you by Section 7 of the Act. -WE WILL rescind the unlawful trying,' judging,and admonishing 'of Eric Breniman, and MichaelJensen,and WE WILL jointly with Local 294 andseverally make whole'Brenimanand Jensen for anyloss of earnings and other benefits plus interest, andfor travel and other expenses -they -may have in-curred as a result of attending our. trial board pro-ceeding on16 June 1983 in Emeryville, California.WE WILL remove from our files any referencesto our unlawful conduct and WE WILL notify EricBrenimanand Michael Jensen' in writing that wehave done so and that we will not use the unlawfulproceedings against them in any way._NORTHERNCALIFORNIADISTRICTCOUNCIL OFLABORERSDECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge. Thehearing in this case,-held May 1, 1984, is based on unfair'labor practice charges filed by Eric'Breniman and Mi-chael'Jensen against Laborers'InternationalUnion ofNorthAmerica,Local'UnionNo. 294 (RespondentLocal- Union) and Northern California District Councilof Laborers (Respondent Council,'- collectively Respond-ent Unions). On May 16, 1983, Breniman filed the chargeinCase 32-CB-1428 against Respondent- Local Union,On -May 18, 1983, Jensen' filed the charge in Case 32-CB-1432 againstRespondent 'LocalUnion.Thesecharges were amended July 19, 1982, by,, among 'otherthings, naming Respondent Council4s'a charged party.Thereafter the Regional Director of the- National LaborRelations Board (Board), Region -32,- on behalf of theBoard's Gerieral'Counsel issued a consolidated complaintin this proceeding 'on July 28, 1983, which was amendedNovember 16 and 23, 1983, alleging that the RespondentUnions-have engaged in unfair labor practices within themeaningLabor Relations Act. More specifically the complaint asamended alleges that Respondent Local Union violatedSection 8(b)(1)(A) by telling an employee that he shouldvote for Respondent's president in the next .local unionelection in return for having been preferentially dis-patched for employment, violated Section 8(b)(1)(A) by -filing internal union charges with Respondent Councilagainst Breniman and Jensen because they filed unfairlabor practice charges against, Respondent Local Union,and, .violated Section 8(b)(2).and (1)(A) by. refusing todispatch Breniman to a job because he filed, an unfairlabor practice charge against Respondent Local Unionand/or because of other bad faith, -unfair or invidiousreasons.The complaintallegesthat Respondent CouncilviolatedSection 8(b)(1)(A) by citingBreniman andJensen to appear before. a trial board of Respondentcharges, by :finding them guilty of engaging in the, con-by admonishing them for 'engaging - in the conduct. Re-spondent Unions filed answers which denied that theyviolated the Act as alleged and, as amended, affirmative= LABORERS' NORTHERN CALIFORNIA. COUNCIL (BAKER CO.)ly urged that the Board -defer exercising its jurisdictionin this matter to the grievance-arbitration machinery ofthe governing collective-bargaining agreements.IOn the entire record, from my observation of the de-meanor of the witnesses, and having considered thepostheanng briefs, I make the followingFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.BackgroundRespondent Unions represent employees employed ona hydroelectric power project- (Helms Project) being de-veloped by Pacific Gas & Electric Company , in .themountains east of, Fresno, California. The general con-tractor for theelms Project is Granite-Ball-Groves.One of the contractors on the Helms Project, was ,theHayward Baker Company which from, approximatelyMarch 1983 through approximately July 1983 performedcertain ground modification work there.Respondent Local Union, a constituent local of Re-spondent Council, has geographical jurisdiction over thelaborers work being done at theHelmsProject. Granite-Ball-Groves and Respondent Council are parties to twocollective-bargainingagreements: the 1983-1986 TunnelMaster Agreement and the 1983-1986 Laborers MasterAgreement. Hayward- Baker Company and RespondentCouncil are parties to the 1983-1986 Tunnel MasterAgreement. These collective-bargaining agreements in-clude exclusive hiring hall provisions, pursuant to. whichGranite-Ball-Groves and HaywardBaker-Company hiredthe laborers they used on theHelmsProject through Re-spondent Local Union's hiring hall., Respondent LocalUnion's, president and field representative, Billy Leonard,was primarily responsible for dispatching the laborers tothe several employers on the Helms Project with con-tractswith Respondent Council and for administeringthese contracts.2.President Leonard allegedly informs Richard'Jaster'that he should vote for Leonard in the next=union election'' in return for having beenpreferentially dispatched-On the date of the hearing in this case, May 1, 1984,President Leonard was actively campaigning ,to, be -re-elected to his position. as',president, of the RespondentLocal -Union in an election to. be held in theimmediatefuture.2 But in February 1983 Leonard had not startediIn-their answers Respondent Unions admitted that they are labor or-ganizations-withinthe meaningof Sec 2(11) of the Act Also at:the startof the hearing, Respondent Unions admitted the factual-allegations of theamended complaint, which establish that the two employers herein,Granite-Ball-Groves and Hayward Baker Company, eachmeetone of theBoard's applicable discretionary jurisdictionalstandards and are employ.ers engaged in commercewithin the meaningof Sec 2(6) and (7) of theAct I therefore find that it would effectuate the policies-of the Act forthe Board to assert its jurisdiction over the alleged unfair labor practicesherein-2The date of the election was scheduled to be decided at the May 7,1984 membershipmeeting'.,, ',28hisreelection 'campaign nor is there evidence thatanyone else was campaigning to be elected for unionoffice at that early date.'- - ''Granite-Ball-Groves at the Helms Project as a miner.When the employer hired him for this position do Febru-ary 23, 1983, Jaster was not a member-of Respondent-Local Union nor was he registered on the out-of-worklistmaintained'byRespondent Local Union's-hiring hall.On that date Jaster 'went' to the Granite-Ball-GrovesHelmsProject and asked the Company's jobsuperintendent,Pat Hoover, for a job. In response to'Hoover's questions,Jaster stated that he was qualified todo miner's work and that, although he was'hot a memberof -Respondent Local Union, he had enough money tojoin the Union but could not afford to do so until heknew that he. had a job. Hoover told Jaster- that hewould begin work for the Company the next day andthat he should go immediately to the Respondent LocalUnion's hiring, hall and join the Union and that the Com-pany's dispatcher would telephone the Union's dispatch-er,and askfor, Jaster by name.3-On February 23, 1983, pursuant to the job superintend-ent's instructions, Jasterwent to Respondent LocalUnion's liiring hall.He filled out' the necessary paper-work to join the Union and paid his union dues and feesand, after waiting in the' hiring hall for approximately 3hours, the.Union's dispatcher, President Leonard, on re-ceipt of the Employer's referral request for Jaster, filledout a referral slip.and gave the'slip to Jaster who took itto the 'Employers,the next day when he commencedworking.All of the foregoing, is undisputed. In dispute is theconversation between,Jaster and Leonard when Leonardhanded him the referral slip. I shall evaluate the conflict-ing testimony of Jaster and Leonard concerning theirconversation:-^`--Jaster's testimony is as follows:'After' I had got `my dispatch, when I was gettingready to -leave, I \was talking to Billy [Leonard] alittlebit,and he told me that he had done me afavor by allowing tree -to be hired this way and goThe hiring hall provisions of Granite-Ball-Groves contracts with Re-spondentCouncilpermitthe-emphyer to request a job applicant by nameto dominer's work without regartto the order of that applicant's regis-tration onthe hiring hall's out-ofwork listHowever, the contractualhiringhall provisions specifically pnvide that the applicant must be reg-istered on the hiring hall'sout-of-Mork list and be qualified to. 'do thework Thus sec 7B(13) of the'MasterTunnel Agreement provides in per-tinent part that\[Tlhe individual employer may specifically request that a particular .named workman who was registerti in a hiring hall of a local unionbe furnished to him to perform wirk as [a miner]and the LocalUnion will furnish such workman ti. the individual employer in ac-cordance with such request, wtthoutt:egard to the order of registra-tion of the' workman,provided that sich person is registered on theemployment list of the appropriate 1601 union of the Union and hasqualified himself for work in this classiicatibnlUnderthe circumstancesthe testimony of^Respondent Local Union'sbusinessmanagerand secretary-treasurer, ChesterMucker; that theMasterTunnel Agreement states that an emtoyer can ask for 'an appli-cantby name evenif the applicantis not regispred on Respondent Local-Union's out-of-worklist, is false 284.DECISIONS OF NATIONAL- LABOR RELATIONS BOARDtowork like that when there were so many mem-Hayes Baker Company, and Jensen by - Granite-Ball-bers on the board, and he pointed to the board [re- ' Groves.--ferring to the out-of-work register]. And he said,Breniman'sMay 16,'1983 unfair; labor practice chargeyou know, that there were'elections,'- thatRespondent Local Union violated Sectionforme to remember that the Union had done me- a8(b)(1)(A) because.favor, by allowing me to join and go to work in thesame day. I told him, "well, I.probably won't-be inDuring the six month period immediately preceding'this area come electiontime,.so it won't make anythe filing of this charge, the above-named labor or-difference if you have. my vote or not." And hesaidganization, 'through its officers, agents and repre-I'd be back-I told him I'd be back up northsentatives, has 'interferedwith, restrained, and co-by then because I don't live here. I just ,came toerred Eric Breniman and other registered out-of-work at this one job aslong asI could. He saidwork members- in the exercise of their Section 7there'was going to be a good ten years worth ofrights by giving job referrals in exchange for politi-work '-in these mountainsand that most likely' Ical support rather than according to their place onwould-be. back someday, and to remember that the -the Union's out-of-work list.`union had done me a favor:Jensen'sMay '18, 1983 unfair labor practice charge 'al-Leonard testified that when he gave 'Jaster ,his job re-leges that Responde'nt Local Union violated Sectionferral slip that, "I just told him that,Iexplainedto himwhat-where io go, what to' do, 'andIgave-explainedment "in violation of its hiring hall rules, in 'violation ofto him the copies, the white copy goes to the employer,itscollective-bargaining agreements with the employersand the yellow copy stays.-with-on his'person so he canand based on'arbitrary, irrelevant and invidious con-have it for his records." Leonard specificallydenied stat-siderations."'ing that he was ;doing Jaster a favor or -that' he talkedOn May 18, 1983, immediately on receipt 'of Breni-with Jaster about ;the number of people registeredon theman'sunfair labor practice charge, Leonard; acting in hisout-of-work list or that he mentionedanythingabout ancapacity as the president and field representative of Re-election.spondent Local Union, wrote to George Goodfellow, theI credit Jaster's above-described, testimony and rejectsecretary-treasurer of the Respondent `District- Council,Leonard's denial oftthe remarks that Jaster attributed tothat he desired to bring 'charges'against Breniman ""forhim, because when they testified about,the disputed con-violation of Article 16-Section 2 of the Laborers' Inter-_versation Jaster's demeanor was 'good, whereas Leon-, .national Union Constitution'and "under Article 3-Sec-ard'swas poor. Also Jasterwas a.disinterestedwitness.tion 1-Paragraph (d) and Article 3-Section 3-Para-There is no evidence that faster' was a friend of either of , graph` (d) . for 'violation of the Laborers" Uniform Localthe Charging Parties or was otherw>se sympathetic -withaRe-Union Constitution." In support of his charges Leonardtheir efforts to unseat, the incumbent -officials,sympatheticenclosed a copy of the May 16, 1983 unfair labor prac-spondent Local Union. Nor is there, evidence that Jastertice charge filed byBrenimanwith the Board and statedotherwise had reason to be ,hostile ,toward the Respond-Goodfellow that "[o]n May' 16, 1983 this member filedent Local Union and/or its President Leonard or was inchargesagainstmewith the National Labor Relationsfact hostile toward them.. Quite,,the, opposite there is-Board, he alleged that during the -last 6 months, that Ievery reason to suppose, that Jaster, 'at the timehe gavehad violated Section 7."his affidavit-to theBoard inJune1983 and when he tests-On May 23, 1983, immediately on receipt of Jensen'sfled in this proceeding, was frierdly disposed toward Re-unfair labor practice charge, Leonard, acting in his ca-spondent Local Union and Leonard inasmuch as Leon-pacity as president and field representative of Respond-ard had promptly complied [with 'Granite-Ball-Groves'ent Local Union, wrote -to George Goodfellow, the sec-request and referred faster to a job.retary-treasurer of the Respondent District Council, that3.President Leonard frleth'nternal union chargeshe desired to bring charges against Jensen "for failure toagainst Eric 'Brenimanand Mike Jensen;,Respondent Council rrbcesges these charges4After the'General Counsel and.Respondent Unions presented theirallegedly becauseBreni>anand Jensen filed unfaircases and-argued orally, I'noted that the constitutional provisions re-ferred toin the internalunion charges brought against the Charging Par-1abor practice'chargesagainst Respondent Local -,tieswere not in evidence, whereupon the General Counsel asked that aanion_'documentbe admitted into evidence, G C Exh 10, which she stated thatshe'believedcontainedthe relevant constitutional provisions RespondentOn May 16, 1983,. Charging PartyBrenimanfiled hisUnion's lawyerquestioned-the authenticity of this document and also ob-original unfair labor practice charge in . this, proceedingjected toits receipton-the basis of untimeliness I sustained Respondentagainstand it wasactuallyUnion's objectionsThe General-.Counsel in her posthearing brief asksserved on the Union v4ay 18, 1983.; On May 18, 1983,that thehearing bereopened so that the General Counsel may.submitevidence concerning thelanguage.ofthe constitutional provisions underCharging Party Jensen filed his. original, unfair laborwhich Breniman and Jensen-were charged and tried I deny this motionagainst-Respondentfor the reason that it does not involvenewly discovered evidence Nor'LocalUnion andrtwas actually, served on -the Unionare,there equitable considerations present which persuade me that-theMay 23, 1983,Brenmanand'Jensen are members of Re-General Counsel be,.permitted topresent evidence-which should haveIbeen presented during the General Counsel's case-in-chief, or at the veryspondent Local Unbn and during. the time material wereleast sometimebefore the parties had concluded their presentation-of theemployed as labor.'rsat-theHelms Project,Brenimanbyevidenceand arguedorallyi-- LABORERS NORTHERN CALIFORNIA COUNCIL(BAKER CO)Y_comply with the Laborers' International Constitution,under Article 16, Section 2" and "under Article 3, Sec-tion 1, Paragraph (d) and Article 3,.Section 3, Paragraph(d) for. failure to comply with the ,Laborers' UniformLocal Union Constitution" and "for violation of Section3,Paragraph 17 and:18 under the Laborers'MasterAgreement, also Section 7, Paragraph 17 and 18 of theTunnel Master Agreement."5 In support of these chargesLeonard enclosed a copy of Jerisen's unfair labor prac-tice charge filed against the Respondent. Local Union onMay 18, 1983.On May 25, 1983, George Goodfellow, in his capacityas the secretary-treasurer of Respondent Council, wroteBreniman and Jensen as follows.RE: Union Trial ChargesDear Sir and Brother:The [Respondent Council] has received chargesagainst you by Brother Billy R.Leonard,memberof Local 294, copy of which you have received.This is to officially notify you that 'the [Respond-ent Council's] Trial Board has set the date of trialfor Thursday, June 16, 1983, at [time] in the [Re-'spondentCouncil's]office,1900Powell Street,Suite 365, Emeryville, CA 94608.If you fail to appear,you will tried in absentiaand notified of the outcome of the hearing.The [Respondent Council] will 'not be responsiblefor any costs incurred by you in attending this trial.On June '16, 1983, the Respondent Council'strialboard convened as scheduled.Breniman and Jensen testi-fied on their own behalfs'before the trial board.On June 24, 1983, Respondent Council's trial boardissued its decision in the form of identical letters ad-dressed to Breniman and Jensen signed by each of themembers of the trial board The decision read as follows:Following are the findings of the [RespondentCouncil's] Trial Board in the matter of the chargesfiled byBrother Billy.Leonard. . .In the testimony given the accused admitted thathe did not. avail himself .of the provisions of, Sec-tions 3(b), 17 and 18 of the Laborers Master Agree-ment and Section 7(b), 17 and 18 of - the TunnelMaster Agreement, and failed to exhaust the reme-dies provided therein: In violation of Article 16,Section'2 of the LaborersInternationalUnion Con-stitution.The Trial Board finds the accused . .guilty ofthe charges filed, and admonishes the accused torecognize his obligation and right as a member toutilize the provisions of the Constitutions and work-ing agreements of'the Laborers Union.'5Sec 3B(17) and (18) of the Laborers Master Agreement and sec7B(17) and. (18) of the Tunnel Master Agreement provide in 'pertinentpart that"any person aggrieved by the operation of the hiring hall shallsubmit his grievance.to. the permanent hiring hall neutral arbitrator"within a certain number of days after the occurrence of the grievance,and further provides that the Arbitrator shall have full power to adjustthe grievance,and his decision thereon shall be final and binding uponthe person submitting the grievance and all parties hereto2854.President Leonard's alleged refusal to dispatchBreniman because he filed an unfair labor practice-chargeOn May 12, 1983, Respondent Local Union dispatchedBreniman to the Helms Project to work as a general la-borer on the day shift for Wismer & Becker, one of theproject's contractors.He was employed by Wismer &Becker until May 26, 1983, when he quit his employmentand on the same day was dispatched' by RespondentLocal Union's hiring hall to the project toi work forHayward Baker Company as a miner on the graveyardshift.He was dispatched to this job from RespondentLocal Union's hiring hall by Billy Leonard who, besidesbeing the Union's president and field representative, alsoworks as a dispatcher and was the dispatcher primarilyresponsiblefordispatchingworkers to the HelmsProject. Jerry Nichols, an office administrator for theHayward Baker Company, who was responsible for re-questing laborers from RespondentLocal Union'shiringhall,was the Hayward Baker Company official whospoke to'Leonard on May -26 about Breniman's employ-ment.There is a significant conflict between Leonard'stestimony and Nichols' testimony about their May 26,1983 conversation which resulted in Breniman's dispatch.Their conflicting testimony is set forth and examinedhereinafter.However, first I note that it normally takesapproximately '3-1/.2 hours for a person to drive to andfrom Respondent Local Union's hiring hall `and theHelms Project and that the contract between RespondentDistrictCouncil' and the Hayward Baker Company,which governs the employment of laborers by HaywardBaker on the project, provides in pertinent part that eachperson who is dispatched to an employer shall ' receivefrom Respondent Local Union a written referral slip in-dicating'thename,'address, social security accountnumber,type of job, date ofemployment, and referraland that the referralslip isto ' be' given by the person dis-patched to an employer representative' at the jobsite.Nichols, ,anwitness for the'General Counsel, on directexamination testified that he telephoned Leonard at ap-proximately 10:30 a.m.'and'asked that Leonard dispatchto'the employer several laborers, whom Nichols -askedfor by name. One of the persons named by Nichols wasBreniman,whom Nichols indicated he wanted to startwork that day on the graveyard shift. Nichols furthertestified that he asked. Leonard if Breniman's wife couldpick up Breniman's referral slip and bring it to Brenimanso that Breniman, after finishing work that day forWismer & Becker at 3.30 p.m., ` could be off work for 8hours before starting working on the graveyard shift thatday for HaywardBaker.Leonard, according to Nichols,replied by stating, "I cannot- do this this, time" and ex-plained, as Nichols testified: "I'm having a problem,withEric' [Breniman] -and Mike Jensen due to another suitthat I'm involved' in, or something-I'm not positive ofexact-litigation; whatever it' was,'- that they were havingproblems with Mike Jensen and Eric Breniman involvedin something and that'he-would use this against them."The conversation ended with Nichols stating, "okay, noproblem."Because Breniman was unable to get the nec-essary referral slip that day, Nichols -testified that Breni- 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDman' could not begin'work that day (May 26) on thegraveyard shift but instead commenced work the nextday (May 27)on the graveyard shift.Leonard,a witness for Respondent Local Union,testi-fied that there was only one conversation between Leon-ard and Nichols on May 26, 1983, and that it took placebetween 9:30 and 10 a.m., when Nichols telephoned andasked Leonard to dispatch several persons,whom henamed,to the Helms Project and that one of the personshe asked for was Breniman. Leonard further testified thatwith respect to Breniman'sdispatch Nichols asked, "Isthere any way that you can send Breniman's dispatch toour office 'in the mail?" Leonard's reply, according to histestimony,was: "No,sir.I've never done that.I'm notgoing to start now because'we run a business here. Idon't know if Eric Breniman's in that office or not . : .if he comes down here and I hand him that dispatch per-sonally,myself,Iknow its the gentleman""and "that isthe only way I'll dispatch him." Leonard specificallydenied stating'to Nichols that Leonard was having prob-lems with Breniman and Jensen or that he said anythingabout a lawsuitor that Nicholsmentioned Breniman'swife or asked Leonard to give Breniman's wife Breni-man'sreferral slip to bring to the jobsite.Lastly Leonard testified that later during the day, May26, 1983,between 3 and 4 p.m., that Breniman came 'toRespondent Local Union's hiring hall and asked whetherLeonard had a work call for him, that Leonard answeredin the affirmative and wrote a referral slip which hehanded to Breniman: with instructions to keep one copyand give the other copy to the employer and that thisended the conversation. This referral slip (R. Exh. 4) in-dicates that Leonard noted that,Breniman was' to reporttowork for Hayward Baker on May 26, 1983, on thegraveyard shift.6I reject Nichols' description of his May 26, 1983 con-versation with Leonard 'about Breniman's referral for thereason that Nichols' testimonial demeanor was poor andLeonard's was good, when they testified about this sub-ject.Furthermore, as described infra, Nichols' testimonyin certain significant' respects was inconsistent and inher-ently incredible and was inconsistent' with what he toldthe Board's General Counsel in the affidavit he submittedduring the investigatory stage. of this caseAs described supra, on direct examination Nichols tes-tified in effect that he had one conversation with Leon-ard about Breniman's May 26, 1983 referral slip and thatit took place at approximately 10:30 a.m' when Nicholsasked whetherBreniman's,wife could pick up the refer-ral slip at the Union's office and bring it to the jobsiie,thus saving Breniman from making the 34/2 hour trip tothe Union's office and enabling him to begin work forthe employer that night In response Leonard stated,,ac-cording to Nichols' testimony, that Leonard and 'theUnion were having problems with Breniman and Jenseninvolving some sort of a "suit" and that because of thisLeonard would not allow Breniman's wife to' take the re-ferral slip.On cross-examination, however, Nichols'gave6The above description of Leonard's May 26, 1983 conversation withBremman isbased on Leonard's undenied testimony Breniman did nottestifya different description of-what occurred. "He testified-thatonMay 26, 1983; he had two separate conversationswith Leonard about-Breniman'sreferral slip.' The firstconversation, he testified, took place between 10:45 and11 a.m. and that he asked Leonard whether one of theother workers being referred to the project by the Unionthatday could bringBreniman'sreferral slip to theproject and that, in refusing this request, Leonard toldNichols that he was having a problem with Brenimanand Jensen involving "some type of a suit." Nichols fur-ther testified that later the same day between 2:30 and3:30 p m. he again telephoned Leonard and stated thatBreniman'swife was in town and asked whether Leon-ard could giveBreniman'sreferral slip to his wife tobring back to the project, so thatBrenimancould startwork that night, and that Leonard replied by stating:"You know we talked about it. I just can't do it."Not only does Nichols' testimony that he had twoconversations with Leonard, on, May 26, 1983, aboutBreniman's referral slip differ from his earlier testimony,but the affidavit Nichols submitted to the Board's Gener-alCounsel in the investigatory stage of this case refersonly to one such' conversation. Moreover, the explana-tion iii the affidavit attributed by Nichols to Leonard forrefusing to allow Mrs. Breniman or one of the otherworkers to bringBreniman'sreferral slip to the projectdoes not jibe with Nichols' testimony Nichols testifiedthat Leonard's refusal was expressed in terms of a prob-lem the Union was having with Jensen and Brenimanconcerning' some sort of a "suit," whereas in his affidavitNichols stated that Leonard expressed his refusal in theseterms: "Leonard said I have to go by the rules and makehim pick it up because if I don't he'll use it against me."Nichols offered no explanation for the inconsistency be-tween the words attributed to Leonard in Nichols' affi-davit and testimony Lastly, the circumstances revealthatNichols' testimony that he asked Leonard whetherBreniman'swife could pick up Breniman's referral slip attheUnion's office was inherently incredible. LogicallyNichols could not have made this request of Leonard be-cause, on the day in question, it isundisputed that Nich-ols did not have the slightest idea of where Mrs. Breni-man was visiting in Fresno, California, the location ofRespondent Local Union's hiring hall, or when she in-tended to return to the project, and did not have theslightest idea of how to reach her. Nichols, failed to ex-plainwhy he would have asked Leonard to give the re-ferral slip toMrs. Breniman when Nichols had no wayof contactingMrs. Breniman to ask her to go to theUnion's hiring hall.It is for all of the foregoing reasons, especially, includ-ingmy impression that demeanorwise Leonard was amore credible witness than Nichols when they testifiedabout Breniman's May 26, 1983 referral slip, that I havecredited Leonard's and rejected Breniman's testimony 7 IrIn crediting Leonard's testimony over Nichols' I have consideredNichols' status as a disinterested witness and the fact that during cross-examination Leonard falsely testified that on May 26, 1983, he was with-out knowledge of the unfair labor practice charges filed by Breniman andJensenNevertheless,- for the reasons set forth herein I am persuaded thatNichols was an incredible witness and that relatively speaking Leonardwas the more credible of the two LABORERS NORTHERN CALIFORNIA COUNCIL (BAKER CO)therefore find that on May 26, 1983, when Nichols re-quested that Leonard referBreniman,that Nichols askedwhether Leonard would mail Breniman's referral slip tothe Employer's office and that Leonard replied by stat-ing that he could not do this because it was contrary totheUnion's usual procedure which required that theperson being dispatched pick up the referral, slip person-ally.As I have found supra, the governing collective-bar-gainingagreement herein provides that, before referringa new hire to a jobsite, Respondent Local Union mustgive the new hire a referral slip to transmit to the em-ployer's 'representative.The testimony of PresidentLeonard and Chester Mucker, Respondent Local Union'sbusiness manager and secretary-treasurer, establishes thatas a matter .of policy the Local Union requires that anew hire pick up the referral slip in person before start-ing work and that the reason for this policy is to. pre-cludeworkers who use the Union's hiring hall fromfraudulentlyusingother workers'names.The only ex-ception to this policy occurs on the rare occasions whenemployees have been laid off by an employer and shortlythereafter the same employer recalls them back to work.`Nichols"corroborated Leonard's and Mucker's testimo-ny that it was theusualpolicy of the Local Union to re-quire that a new hire personally pick up his referral slipto transmit to the employer before starting work and thatin fact the Hayward Baker Company would not'permit anew hire to begin work prior to the Employer's receiptof the referral slip. However, during his directexamina-tion Nichols testified that during his approximately 3-1/2months of employment with Hayward Baker there weretwo instances when Leonard permitted referral slips tobe transmitted to the Employer by persons other thanthe new hires themselves. He testified that the first suchinstancetook place in the dead of winter and involvedone or two .persons who lived in the immediate vicinityof theHelmsProject or were already at the site of theproject.According to Nichols, the reason Leonard al-lowed this deviation from the Union's usual policy wasbecause the hazardous winter driving conditions ex-tended the drive from the project to the Union's officeand back from the usual 3-1/2 hours to 5-1/2 hours.8 Re-garding the second instance where Leonard allegedlypermitted a new hire to start work who did not personal-ly pick up his referral slip, Nichols, when questionedabout the specifics of this instance, in effect testified thattherewas no such second instance Rather, he testifiedthat he was referring to the May 26, 1983 above-de-scribed episode involving Leonard's refusal to send Bren-iman's referral slip to the jobsite via someone other thanBreniman.But during cross-examinationwhen askedwhether between the first instance which took place inthe dead of winter and the May 26 instance involvingBreniman, there was another situation when Nicholsasked Leonard for permission to allow a new hire tocommence work even though the new hire had not per-aOn cross-examination Nichols inconsistently testified that the reasonLeonard atthis timeallowed a deviation from the Union's policy of re-quiring that new hires personally pick up their own referral slips was thatthe employer at that time was "gearing up, hiring a lot of people "287sonally picked up the referral slip from the Union'shiring hall,Nichols testified: "Imade the request acouple a, threetimes,but it's-I do not remember;! it ispretty vague with me."I find,assumingthatNichols' above-described testimo-ny is believable,9 it establishes that the Union once devi-ated from its usual procedure of not allowing new hiresreferred to theHelmsProject to go to work without per-sonally picking up their referral slips from the Union andthat the reason for this isolated deviation from its usualpolicy was that it was in the dead of winterand since itwas in the dead of winter that the driving conditions be-tween the project and the Union's hiring hall were haz-ardous,thusmaking itdifficult for the new hires whowere already at the site of the project to drive down themountainto the Union's office and back.B. Discussion and Conclusionary Findings1.Whether theissuesraised by the complaintshould be deferred to the grievance-arbitrationprovisions of the governing collective-bargainingagreementsSection 7B(16) and (17) of the Tunnel Master Agree-ment and section 3B(16) and (17) of the;Laborers MasterAgreement, the governing collective-bargaining agree-ments in this case; read in pertinent part, as follows:(16) Selection of applicants for referral to jobspursuant to this agreement shall be on a non-dis-criminatory basis and shall not be based on, or inany way affected by, union membership, by-laws,rules, regulations, constitutional provisions, or anyother aspect or obligation of union membership,policies or requirements.(17)Any person aggrieved by the operation ofthe hiring hall shall submit his grievance to the per-manent hiring hall neutral arbitrator provided thatsuch submission is made in writing stating the rea-sonsfor the grievance, within 10 working days afterthe occurence of the grievance. The arbitrator shallhave full power to adjust the grievance and his de-cision thereon shall be final and binding upon theperson submitting the grievance and all partieshereto . . . . the costs: of arbitration shall be borneequally by the Employer and Union regardless ofwho the Local Union on individual employer is.unfair labor practice allegations are cognizable under theterms 'of the above-described - contractual hiring hallgrievance-arbitration procedure and should be resolvedpursuant to those provisions. 10 Accordingly, Respondent9As was the case with his testimony about Bremman's May 26,- 1983referral,Nichols' testimonial demeanor was pooh when he testified abouttheUnion's alleged deviations from its usual policy of requiring newhires to personally pick up their referral slips before starting work10There is no dispute that the complaint's allegations pertaining toJaster's referral and the hiring hall discrimination against Breniman arecognizable under the hiring hall grievance-arbitration provisions con-tained in the governing collective-bargaining contractsHowever, withContinued 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions, citingUnited Technologies Corp,268 NLRB 557(1984), urge the Board to defer the exercise of its juris-diction in this case to the above-described contractualgrievance-arbitration provisions dealing with hiring hallgrievances. The General Counsel urges that deferral isinappropriate with respect to any of the complaint's alle-gations because the interests of the aggrieved employeesare in conflict with the interests of the RespondentUnions and that, in any event, the complaint's allegationsdealingwith Breniman and Jensen are not deferrablesincethey involve the issue of whether RespondentUnion treated them,as alleged inthe complaint, becausethey filed unfair labor practice charges with the Board Iagree with the General Counsel's position for the follow-ing reasonsThe Board, subsequent toUnited Technologies,heldthat complaint allegations that an employer-respondentviolated Section 8(a)(4) of the Act for discharging orotherwise discriminating against employees because theyfiled charges with the Board would not be deferred tothe parties' contractual grievance-arbitration machineryInternationalHarvester Co.,271NLRB 647 (1984). Thereason for this, the Board stated, is that these allegationsinvolve the question of employees' access to the Board'sprocesses, an issue which is solely within the Board'sprovince to decide. In the instant case the complaint in-sofar as it pertains to Charging Parties Breniman andJensen alleges- that Respondent Unions violated Section8(b)(1)(A) and (2) of the Act by engaging in the conductalleged in the complaint because Breniman and Jensenfiled unfair labor practice charges with the Board. Thus,based on the Board's decision inInternational Harvester, Iam of the view that deferral with respect to the. allega-tions of the complaint involving Charging Parties Breni-man and Jensen would not be appropriate.' t -Regarding the allegation that Respondent Local Unionviolated Section 8(b)(1)(A) by telling job applicant .Tasterto vote for Respondent Local Union's president in thenext local union election in return for having been, pref-erentially dispatched for employment, an issue unrelatedto the complaint's allegations pertaining to Breniman andJensen, I am of the opinion, for those reasons set forthhereinafter,that it would not be appropriate to defer thisallegation to the parties' contractual grievance-arbitrationmachinery because Jaster's interests conflict with Re-spondent Local Union's interests, and for this additionalreason it would also not be appropriate to defer Breni-man's and Jensen's complaint allegations.In .UnitedTechnologiestheBoard indicated that itwould follow its past practice of refusing to defer to ar-bitration in those situations "where the interests of theunionwhich might be expected to represent the employ-ee filing the unfair labor practice charge are adverse tothose of the employee."United Technologies Corp ,268respect to the remaining allegations,those dealing with the internal unioncharges brought against Breniman and Jensen,the General Counsel takesthe position that the resolution of the underlying hiring hall grievancescould not resolve these unfair labor practice allegationsi i In view of this conclusion I have not considered whether the unfairlabor practice issues raised by the allegations of the complaint which in-volve the internal union charges against Breniman and Jensen are cogni-zable under the contractual hiring hall grievance-arbitration proceduresNLRB 557, 560 (1984) The Board prior toUnited Tech-nologies,regardless of the differences of opinion betweenthe several -Board Members concerning the scope of theBoard's deferral doctrine, consistently refused to defer tothe parties'- contractual grievance-arbitrationmachineryin those cases where the interests of the aggrieved em-ployees were opposed to the interest of the union whichwas supposed to represent them and-there was a lack ofevidence that the employers who were party to the con-tractual grievance-arbitration procedure would representthe employees'- rightsin lieuof the union SeeIronWork-ersLocal433(RPM Erectors),266 NLRB 154 (1983);ElectricalWorkers IBEW Local 401 (Stone & Webster),251NLRB 321 (1980);IronWorkers Local 433 (AGC ofCalifornia);228 NLRB 1420, 1439-40 (1977),MachinistsLodge 1129 (Sunbeam Corp),219NLRB 1019 (1975),andIronWorkers Local 118 (Bostrom-Bergen),219 NLRB467, 470 (1975)In the instant case,-as described in detail supra, the in-terests of-the. aggrieved employees are diametrically op-posed to Respondent Union's interests Nor is there evi-dence that the interests of the aggrieved employees arein harmony with the interests of the employers who areparties to the contractual grievance-arbitration proce-dure, or that these employers, or any one of them, wouldchoose to represent the rights of the employees even iftheir interestswere the same. Thus, the charges in thiscase were filed by the aggrieved employees, not by oneof the employers, and there is-no evidence that the inter-ests of the employers are the same as the interests of theaggrieved employees or that even if their interests werethe same that the employers, or any one of them, wouldbe willing to protect these interests 'by representing theemployeesBased on the foregoing I find that deferral to thegrievance-arbitration machinery of the governing collec-tive-bargaining agreements is inappropriate in this casebecause of the conflicting interests of the aggrieved em-ployees and Respondent Unions and because there is noevidence that the interests of the aggrieved employeesand the employers who are a party to the contracts areharmonious or, that even if their interests were the same,that the-employers, or any one of them, would be willingto represent the - aggrieved employees during the thegrievance-arbitration proceeding.1212 In concluding, that deferral to the grievance-arbitration procedure ofthe governing collective-bargaining contracts is inappropriate because ofthe conflict of interest between the aggrieved employees and the Union. Iconsidered Respondent Union's proposal to allow the aggrieved employ-ees to be represented by counsel for the General Counsel or privatecounselRespondent Union's proposal that counsel for the General Coun-sel represent the-aggrieved employees in the arbitration proceeding ismeaningless because the-Board's General Counsel does not have the stat-utory-authority to authorize her attorneys to represent aggrieved partiesbefore impartial 'arbitrators pursuant to the provisions of collective-bar-gaining agreements negotiated by unions and employers And with re-spect to the proposal that the aggrieved employees employ their ownlawyers to present their cases to the arbitrator, this proposal is inequitablebecause it requires the aggrieved employees to incur the legal expenses ofsaid representation and. of course, is no remedy for the aggrieved em-ployees if they-cannot afford the expense of private counsel LABORERS NORTHERN CALIFORNIA COUNCIL (BAKER CO)2Respondent Local Union's president Leonardallegedly implies to employee Jaster "thatdispatches and/or refet rals to future employmentwould be conditioned upon partisan, intra-unionconsiderations," thereby violating Section 8(b)(I)(A)of the ActIn support of this allegation the General Counsel pre-sented, as I have found supra, the following evidenceOn February 23, 1983, Granite-Ball-Groves requestedRichard Jaster by name for referral to the Helms Projectfrom Respondent Local Union's hiring hall The sameday Jaster joined Respondent Local Union and, pursuantto the employer's request, the. Local Union's president,Billy Leonard,issueda job referral to Jaster to work forGranite-Ball-Groves as requested, even though Jasterwas not registered on the Local.Union's hiring hall out-of-work board, as required by the governing collective-bargaining contract.After having issued Jaster his referral slip on February23, 1983, Leonard remarked that he had done Jaster afavor by allowing him to go to work when there were somany unemployed members of the Local Union regis-tered on the hiring hall out-of-work board and toldJaster that there were elections coming up and for Jasterto remember that the Local Union had done him thisfavor. Jaster stated that he would not be able to vote forLeonard because he would not be in the area for theelection inasmuch as he did not live in the area and in-tended to return home when his job ended.' 3 Leonardreplied that there was going to be a good 10 'years'worth of work in the area and that most likely Jasterwould return someday and asked him to remember thatthe Local Union had done him a favor.The theory of the complaint, as expressly set forth inthe complaint, is that Leonard's above-described Febru-ary 23, 1983 remarks to Jaster violated Section 8(b)(1)(A)of the Act because the words used implied that anyfuture job referrals by the Local Union to Jaster wouldbe conditioned upon his casting a vote for Leonard andthe other incumbent officers of the Local Union in theelection scheduled to be held sometime in 1984.14 I donot agree. I am of the opinion that the words used byLeonard by themselves, or in the context in which theywere used were not reasonably calculated to lead Jasterto believe that Leonard was implying that Jaster's futurereferralswould be conditioned upon Jaster voting in theUnion's election for the incumbent union officials includ-ingLeonard.Rather,Leonard simply pointed out toJaster that he had done him a favor and asked him to re-member that favor come election time if he was still em-ployed within the Union's geographical jurisdiction.'s It19Respondent Local Union's election was not scheduled to take place-for at least 15 months14The complaint as amended alleges that Respondent Local Unionviolated Sec 8(b)(1)(A) of the Act when on February 23, 1983, "BillyLeonard told [employee Jaster] that he should vote for Leonard iv thenextmtraunion election in return for having been preferentially dis-patched for employment, thereby implying to said employee that dis-patches, and/or referrals to future employment would be conditionedupon partisan intraunion considerations "15 1 reject Respondent Local Union's contention that Leonard's use ofthe word "election" in his conversation with Jaster could have just aseasily have been a reference to either the state or local elections as to the289is for this reason that I shall recommend that this allega-tion be dismissed3Respondent Local Union President Leonardallegedly discriminates against Charging PartyBreniman with respect to a job dispatch because hefiled unfair labor practice charges against the LocalUnion and/or because of other bad faith, unfair, orinvidious reasons, thus violating Section 8(b)(1)(A)and (2) of the ActThe complaint alleges that on May 26, 1983, Leonardrefused to dispatch Charging Party Breniman to a job attheHelms' Project becauseBrenimanfiled unfair laborpractice chargeswith the Board against RespondentLocal Union and/or because of other bad faith, unfair, orinvidious reasons, thereby violating Section 8(b)(1)(A)and (2) of the Act I shall for the reasons set forth here-inafter recommend the dismissal of this allegation.In support of this allegation the General Counsel pre-sented evidence that 'on May 26, 1983, Leonard refusedthe request of Hayward Baker's 'represeiitative Nicholsthat Breniman's wife pick up Breniman's referral slip atthe Local Union's hiring hall and that Leonard statedthat his refusal was based on the fact that he was havinga problem with Charging PartiesBrenimanand Jensenbecause they had filed some sort of a "suit" against him.However, for the reasons set forth supra, I have rejectedthis evidence and have concluded that on May 26, 1983,when Nichols requested that Leonard refer Breniman toHayward Baker that Nichols asked whether Leonardwould mail Breniman's referral slip to the Employer'soffice and that Leonard replied by stating that he couldnot' do this because it was contrary to the Union'susualprocedure which required that the applicant being dis-patched personally pick up the referral slip-Also, as I have found supra, the Local Union has apolicy of requiring applicants to personally pick up theirjob referral slips and that this policy is consistent withtheprovisions of the governing collective-bargainingagreement and that the only times when the Local Uniondeviates from this policy are on the rare occasions whenlaid-off employees are recalled to work shortly aftertheir layoffs and ' when in the winter driving conditionsbetween the project and the Union's hiring hall are haz-ardous, thus making it difficult for new hires who are al-ready at the project from driving down the mountain tothe Union's hiring hall and back. Breniman's situation didnot fit into either of these exceptions.In summation, Respondent Local Union did not refuseto dispatch Breniman to a job, as alleged in the com-plaint, and its insistence that he personally pick up his re-ferral slipwas consistent with the Union's usual policyand the terms of the governing collective-bargainingcontract. It is for these reasons that I shall recommendthat this allegation be dismissed in its entiretylocal union's election. which was not scheduled to take place for at leastanother 15 months It is plain from Jaster's reply.to Leonard-"I prob-ably won't be in this area come electiontime, soitwon't make any dif-ference if you have my vote or not"-that Jaster quite reasonably inter-preted Leonard's remark as referring to the union election and that Leon-ard did nothing to disabuse Jaster of this belief 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDt4.Respondent Local Union files internal unioncharges against the Charging Parties because theyfiled unfair labor practice chargesIam of the opinion that as alleged in the complaint'Respondent Local Union violated Section 8(b)(1)(A) ofthe Act by filing internal union charges against ChargingParties 1Brenimanand Jensen because they filed unfairlabor practice charges with the Board against Respond-ent Local Union. This conclusionisbasedon the follow-ing considerations.Itiswell settled that a union violates Section8(b)(1)(A)iof the Act by taking coercive action designedto prevent_an employee from filing an unfair labor prac-tice charge with the Board or in retaliation for filing acharge and that neither the proviso to Section 8(b)(1)(A)nor Section. 101(a)(4) of the Labor-Management Report-ing and Disclosure Act gives a union the right to engagein this conduct inasmuch as "any coercion used to dis-courage, retard or defeat [access by an employee to theBoard's processes] is beyond the legitimate interests of alabor organization."NLRB v. Shipbuilders,391 U.S. 418,424-425 (1968),'_NLRB v.Teamsters Local 294,470'F.2d57, 60 (2d Cir. 1972), and cases there cited. In.theShip-builderscase the Supreme Court sustained the Board'sfinding that a union's expulsion of an employer memberfor filing an unfair labor practice charge was coerciveunder Section 8(b)(1)(A). Other forms of coercive con-duct interdicted by Section 8(b)(1)(A) include the filing'of internal union charges by the president of a localunion against an employee-member and the scheduling ofa trialon those charges.Auto Workers Local1989(Cater-pillarTractor Co.),249 NLRB 922, 923 (1980). Also theBoard has held that a union violates Section 8(b)(1)(A)when it threatens to file internal union charges against anemployee-member if he files unfair labor practice chargeswith theBoard.Plasterers Local 521 (Arthur McKee &Co.), 189 NLRB 553 (1971).In the instant case Billy Leonard,the president andfieldrepresentativeofRespondent Local Union, onbehalf of the Local Union, filed internal union chargesagainst Charging Parties Breniman and Jensen with theLocal Union's parent organization, Respondent DistrictCouncil.These charges were filed on the same days thatRespondent Local Union was actually served with theunfair labor practice 'charges filed by Breniman andJensen alleging that Respondent Local Union had violat-ed Section 8(b)(1)(A) of the Act. In support of the inter-nal union charges filed against Breniman and Jensen,Leonard enclosed copies of their unfair labor practicecharges and further supported the internal union chargesagainst Breniman by stating that "on May 16, 1983 thismember filed charges against me with the NLRB, he al-leged that during the last 6 months, that I had violatedSection 7." All of these circumstances persuade me thatthe General Counsel has proven by a preponderance ofthe evidence that a motivating factor in RespondentLocal Union's decision to file internal union chargesagainstBreniman ' and Jensen was their filing of theunfair labor practice charges with the Board. RespondentLocal Union offered no evidence to establish that the in-ternal union charges would have been filed against Bren-iman and Jensen' even if they had not filed their unfairlabor practice charges. I therefore find that as alleged inthe complaint Respondent Local Union violated Section8(b)(1)(A) of the Act by filing internal union chargesagainst Charging Parties Breniman and Jensen 1 6 becausethey filed unfair labor practice charges with the BoardagainstRespondent Local Union. t'5.Respondent Council schedules trials concerningthe internal union charges filed against the ChargingParties, holds these trials, and finds the ChargingParties guilty and admonishes themThe complaintallegesthat Respondent Council violat-ed Section 8(b)(1)(A) of the Act when in response to theinternal union charges filed by Respondent Local Unionagainst the Charging Parties that Respondent Councilscheduled trials, conducted these trials, and found theCharging Parties guilty and admonished them. I am per-suaded for the reasons set forth hereinafter that the Gen-eral Counsel has proven this allegation.Respondent Local Union's internal union charges filedwith Respondent Council against the Charging Partieson their face should have alerted Respondent's Councilthat they were filed because the Charging Parties hadfiled unfair labor practice charges. Thus, in support- ofthe internal union charges, Respondent Local Uniontransmitted to Respondent Council copies of the unfairlabor practice, charges filed by the Charging Parties and,in the case of the internal union charge it filed againstCharging Party Breniman, specifically informed Re-spondent Council that the basis for this charge was thatBrenimanhad filed the enclosed unfair labor practicecharge. These circumstances when viewed in the light ofRespondent Council's June 24, 1983 decision whichstated that the Charging Parties were found guilty byRespondent Council as charged, because they did not ex-haust the remedies provided in the governing collective-bargaining agreements for employees' hiring hall griev-ances,warrant the inference that Respondent Councilfound the Charging Parties guilty and admonished thembecause they had filed unfair labor practice chargesagainst RespondentLocal Union.Based on the foregoing I find that it was because theCharging Parties filed unfair labor practice charges16 It is apparent- from the Board's above-described decisions inAutoWorkers Local1989, supra, andPlasterers Local 521,supra, that contrarytoRespondentLocal Union's contention,itisnot necessary for unionaction to take the form of a fine or of interference with the employee-member's employment or membership status, before union action consti-tutes a form of "coercion" interdicted by Sec 8(b)(1)(A) Also I rejectRespondent Union's further contention that the Charging Parties couldnot have been coerced by Respondent Union's conduct because evenafter the filing of the internal union charges and the trial and decision onthose charges, the Charging Parties were not deterred from amendingtheir unfair labor practice charges to encompass the filing and processingof the internal union charges The test of coercion under Sec 8(b)(1)(A)is"notwhether [a union's] misconductproves effective, but whether. themisconduct is such that, under the circumstances existing, it may reason-ably tend to coerce orintimidateemployees in the exercise of the rightsprotected under the Act "NLRB v Service Employees Local 254,535F 2d 1335, 1337-38 (1st Cir 1976)itThe factthat Ihave found that the charges filed by Breniman andJensen are without merit is no defense to Respondent- Local Union's con-duct inasmuch as there is no showing that the charges were filed in badfaith LABORERS NORTHERN CALIFORNIA COUNCIL (BAKER CO)against Respondent Local Union that Respondent Coun-cilscheduled trialsconcerningRespondentLocalUnion's internal union charges against the Charging Par.ties,held these trials, and found the Charging Partiesguilty and admonished them.' I further find that this con-ductwas coercive' within the meaning of Section8(b)(1)(A) and that by engaging in this conduct Respond-ent Council, as alleged in the complaint, violated SectionCONCLUSIONS OF LAW1.By filing internal union charges against Eric Breni-man and Michael Jensen because they filed unfair laborpractice chargeswith the Board, Respondent LocalUnion violated Section 8(b)(1)(A) of the Act-2.By scheduling trials, trying, judging, and admonish-ing Eric Breniman and Michael Jensen because they filed'unfair labor practice charges with the Board, RespondentCouncil violated Section 8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent 'Unions have engagedin the aforesaid unfair labor practices, I shall recommendthat they cease and desist therefrom and take certain af-firmative action which will effectuate the policies of theActThe General Counsel urges that to remedy the unfairlabor practices found herein I recommend that Respond-ent Unions jointly and severally reimburse the ChargingParties for their travel and other expenses, including lostwages they may have incurred, because of their attend-291ance atRespondent Council's June .16, 1983 trial boardproceedings which, as I have found supra, violated Sec-tionGeneralCounsel, the Board has not granted such aremedy insimilar casesinvolvingillegal union disciplineand, as a matterof fact, has specifically refused to grantthis remedy. SeeTransit Union, Division 825,240*NLRB1267, 1271 fn. 24 (1979), citingTelevisionWisconsin, 224NLRB 722, 781 (1976). Accordingly,sinceI am obligedto follow Board law, I reject the General Counsel's pro-posed remedy. Nevertheless I feel constrained to notethat the General Counsel's proposed remedy like otherBoard remediesis intendedto dispel the effect of Re-spondentUnions'unlawfulconduct by restoring theChargingParties asnearly as possible to the economic.positionthey would have enjoyed in the absence of theunlawful conduct.In the instant casethe only way to re-store Brenimanand Jensen to the economic position thatwould have existed, but for Respondent Unionsillegalconduct of trying them because they filed unfair laborpractice charges, is to make them whole for the loss ofmoneys they incurred as a direct result of the unfairlabor practice.Inotethat the relationship between Re-spondentUnions'illegal trials of Brenimanand Jensenand=.the expenses they incurred to attend the trials inorder to defend themselves, including any loss of com-pensationfor being absent from work,; is clear and direct,Under the circumstancesI agreewith the General Coun-sel that the Board should reconsider ,its remedies in casesof thisnature.[Recommended Order omitted from publication.]I